Exhibit 10.17c

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

OMNIBUS AMENDMENT

THIS OMNIBUS AMENDMENT, dated June 25, 2015 (this “Amendment”) is entered into
by and among the Transaction Parties (defined below) and relates to the
following transaction documents (the “Transaction Documents”), by and among the
parties hereto: (1) the Note Purchase Agreement, dated January 9, 2015 (the
“Note Purchase Agreement”), by and among FTE Solar I LLC, as issuer (the
“Issuer”), SolarCity Finance Company, LLC, as originator (in such capacity, the
“Originator”) and as servicer (in such capacity, the “Servicer”), SolarCity
Corporation, as parent (“SolarCity”) and as manager (in such capacity, the
“Manager”), the Purchasers (as defined in the Transaction Documents) and Funding
Agents (as defined in the Transaction Documents) from time to time party thereto
and Credit Suisse AG, New York Branch, as administrative agent (in such
capacity, the “Administrative Agent”); (2) the Indenture, dated as of January 9,
2015 (the “Indenture”), by and among the Issuer and U.S. Bank National
Association, as indenture trustee (the “Indenture Trustee”); (3) the Sale and
Contribution Agreement, dated as of January 9, 2015, by and between the
Originator and the Issuer; (4) the Management Agreement, dated as of January 9,
2015 (the “Management Agreement”), by and among the Issuer, the Manager and the
Administrative Agent; (5) the Servicing Agreement, dated as of January 9, 2015
(the “Servicing Agreement”), by and among the Issuer, the Servicer and the
Administrative Agent; (6) the Manager/Servicer Transition Agreement, dated as of
January 9, 2015 (the “Manager/Servicer Transition Agreement”), by and among the
Issuer, the Manager, the Servicer, the Indenture Trustee, the Administrative
Agent and U.S. Bank National Association, as transition service provider (in
such capacity, the “Transition Service Provider” and together with the Issuer,
the Originator, the Servicer, SolarCity, the Manager, the Purchasers, the
Funding Agents, the Administrative Agent, the Indenture Trustee, the
“Transaction Parties”); (7) the Parent Guaranty, dated as of January 9, 2015
(the “Guaranty”), made by SolarCity in favor of the Issuer, the Indenture
Trustee and the Administrative Agent; and (8) any other ancillary documents,
agreements, supplements and/or certificates entered into or delivered in
connection with the foregoing.

RECITALS

WHEREAS, the Transaction Parties desire to amend the Standard Definitions
attached or incorporated into each of the Transaction Documents (the “Standard
Definitions”) in the manner set forth herein.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

WHEREAS, the Transaction Parties desire to amend the Sale and Contribution
Agreement and the Servicing Agreement in the manner set forth herein.

WHEREAS, the undersigned Purchasers and Funding Agents together constitute 100%
of the Purchasers and Funding Agents.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and adequate consideration, the receipt and sufficiency of
which are hereby acknowledged, the Transaction Parties hereby agree as follows:

Section 1.01.Amendment to the Standard Definitions

The following definitions shall replace the corresponding definitions in the
Standard Definitions:

““Custodial Agreement” means that certain Custodial Agreement, dated as of June
25, 2015, by and among the Custodian, the Indenture Trustee, the Administrative
Agent and the Issuer.”

““Custodian” means Deutsche Bank National Trust Company, in its capacity as
Custodian under the Custodial Agreement.”

The following definitions shall be added to the Standard Definitions:

““Electronic Contract Policy” means that certain Electronic Contract Policy
attached as Exhibit C to the Sale and Contribution Agreement.”

““Electronic Obligor Note” has the meaning set forth in the Electronic Contract
Policy.”

““WatchDox” means WatchDox, Inc.”

““WatchDox Agreement” means that certain Electronic Collateral Platform Provider
Agreement, dated as of June 25, 2015, by and among the Issuer, the Servicer, the
Indenture Trustee, the Administrative Agent and WatchDox.”

The definition of “Transaction Document” is hereby amended by adding “the
WatchDox Agreement,” after “the Fee Letters,” on the fourth line of the
definition thereof.

Section 1.02.Amendment of the Sale and Contribution Agreement

Section 8 shall be amended by adding the following at the end thereof:

“(p)The Originator will not amend the Electronic Contract Policy without the
prior written consent of the Administrative Agent.”

2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Schedule I of the Sale and Contribution Agreement shall be amended by adding the
following to the end thereof:

“32. Electronic Obligor Note.The Electronic Obligor Note evidencing the Solar
Loan, if applicable, was created, stored and transferred in accordance with the
Electronic Contract Policy.  When such Electronic Obligor Note is transferred to
WatchDox in accordance with the Electronic Contract Policy, all copies of such
Electronic Obligor Note (other than copies that are marked as “COPY” in
accordance with the Electronic Contract Policy) shall be deleted from all of the
Originator’s servers and other information systems.  Such Electronic Obligor
Note constitutes “electronic chattel paper” within the meaning of the applicable
UCC and there is only one authoritative copy thereof (as such term is used in
Section 9-105 of the applicable UCC).  Such authoritative copy of the Electronic
Obligor Note has been communicated to WatchDox in accordance with the Electronic
Contract Policy and the Custodial Agreement in a manner to provide the Custodian
with “control” (within the meaning of Section 9-105 of the applicable UCC) and
the Indenture Trustee, on behalf of the Noteholders, with a first priority
perfected security interest in such Electronic Obligor Note.  The standards set
forth in the SOC Report (as defined in the WatchDox Agreement) for the hardware,
software, security, policies and procedures utilized in its storage of the
Electronic Obligor Note are consistent with or exceed the standards utilized by
the Originator, its affiliates and prudent lenders of consumer loans in respect
of electronic storage of customer agreements, electronic chattel paper, private
customer information and other confidential corporate data.  WatchDox has been
notified that the Electronic Obligor Note has been pledged as collateral and
that only the Custodian may have access to or the ability to transfer such
Electronic Obligor Note.”

The Sale and Contribution Agreement shall be amended by adding the Electronic
Contract Policy, attached hereto as Annex A to the Sale and Contribution
Agreement as Exhibit C thereto.

Section 1.03.Amendments to the Servicing Agreement

Exhibit A of the Servicing Agreement shall be amended by replacing paragraph 4.
with the following:

“4.Electronic Collateral Platform Provider.The Servicer shall pay, on behalf of
the Issuer, all fees and expenses due and payable to WatchDox pursuant to the
WatchDox Agreement and/or to any other third party service provider engaged to
store electronic contracts on behalf of the Issuer (a “Platform Provider”).  If
a Platform Provider (i) violates any agreement entered into with the Servicer
and/or Issuer or changes its procedures in a manner which could have a material
adverse effect on the Indenture Trustee’s interests in the Trust Estate, (ii)
consents to the appointment of a conservator or receiver or liquidator in any
insolvency, marshaling of assets and liabilities or similar proceedings or
relating to such Platform Provider or relating to all or substantially all of
the property of such Platform Provider, or a decree or order of a court or
agency or supervisory authority having jurisdiction in the premises for the
appointment

3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

of a conservator or receiver or liquidator in any insolvency, marshaling of
assets and liabilities or similar proceedings shall have been entered against
such Platform Provider or (iii) admits in writing its inability to pay all or
substantially all of its debts generally as they become due, file (or have filed
against it) a petition to take advantage of any applicable insolvency,
bankruptcy or reorganization statute or make an assignment of all or
substantially all of its property for the benefit of its creditors, then in each
case, Servicer shall terminate the current agreement with the Platform Provider
and replace the same with a different Platform Provider and an agreement both
acceptable to the Administrative Agent.  On an annual basis, the Servicer shall
request the SOC Report (as defined in the WatchDox Agreement) from WatchDox and
shall promptly deliver the same to the Agent upon receipt from WatchDox.”

Section 11.2 of the Servicing Agreement shall be amended by adding the following
at the end thereof:

“(n)The Servicer shall not amend, terminate or rescind the Platform Agreement
(as defined in the WatchDox Agreement) without the prior written consent of the
Administrative Agent; provided, however, that fee modifications and mutually
agreed term extensions permitted under the Platform Agreement shall not require
the consent of the Administrative Agent.”

Section 2.01.Representations and Warranties

SolarCity, the Originator, the Manager, the Servicer and the Issuer hereby
represent and warrant to each of the other Transaction Parties that, after
giving effect to this Amendment: (a) the representations and warranties set
forth in each of the Transaction Documents by each of SolarCity, the Originator,
the Manager, the Servicer and the Issuer are true and correct in all material
respects on and as of the date hereof, with the same effect as though made on
and as of such date (except to the extent that any representation and warranty
expressly relates to an earlier date, then such earlier date), (b) on the date
hereof, no Default has occurred and is continuing, (c) the execution, delivery
and performance of this Amendment in accordance with its terms and the
consummation of the transactions contemplated hereby by any of them do not and
will not (i) require any consent or approval of any Person, except for consents
and approvals that have already been obtained, (ii) violate any applicable law,
or (iii) contravene, conflict with, result in a breach of, or constitute a
default under their organization documents, as the same may have been amended or
restated, or contravene, conflict with, result in a breach of or constitute a
default under (with or without notice or lapse of time or both) any indenture,
agreement or other instrument, to which such entity is a party or by which it or
any of its properties or assets may be bound, and (d) for purposes of
determining withholding taxes imposed under the Sections 1471 through 1474 of
the US Internal Revenue Code (“FATCA”), the Transaction Parties shall treat this
Amendment as a modification that is not a “material modification” under Treasury
Regulation section 1.1471-2(b)(2)(iv).  The Issuer agrees to provide to the
Indenture Trustee prompt written notice of any material modification of the
Notes (for FATCA purposes) of which it becomes aware. The Indenture Trustee
shall assume that no material modification for

4

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

FATCA purposes has occurred regarding the Notes, unless the Indenture Trustee
receives written notice of such modification from the Issuer.

Section 2.02.References in all Transaction Documents.

To the extent any Transaction Document contains a provision that conflicts with
the intent of this Amendment, the parties agree that the provisions herein shall
govern.

Section 2.03.Counterparts.

This Amendment may be executed (by facsimile or otherwise) in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.

Section 2.04.Governing Law.

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE TRANSACTION PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 2.05.Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment.

Section 2.06.Continuing Effect.

Except as expressly amended hereby, each Transaction Document shall continue in
full force and effect in accordance with the provisions thereof and each
Transaction Document is in all respects hereby ratified, confirmed and
preserved.  

Section 2.07.Successors and Assigns.

This Amendment shall be binding upon and inure to the benefit of the Transaction
Parties and their respective successors and permitted assigns.

Section 2.08No Bankruptcy Petition.

(a)Each of the parties to this Amendment hereby covenants and agrees that, prior
to the date which is one year and one day after the payment in full of all
outstanding indebtedness for borrowed money of any Conduit, it will not
institute against, or join any

5

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

other Person in instituting against any Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.  The
provisions of this Section 2.08(a) shall survive the termination of this
Amendment.

(b)Each of the parties to this Amendment hereby covenants and agrees that, prior
to the date which is one year and one day after the payment in full of all
Notes, it will not institute against, or join any other Person in instituting
against the Issuer or the Depositor any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.  The provisions of this
Section 2.08(b) shall survive the termination of this Amendment.

Section 2.09WatchDox Agreement.

The Issuer hereby authorizes and directs the Indenture Trustee to enter into the
WatchDox Agreement.

 

[Signature pages follow]

 

6

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties below have caused this Amendment to be duly
executed by their respective duly authorized officers of the day and year first
above written.

 

FTE SOLAR I LLC, as Issuer

 

By: /s/ Lyndon Rive
Name: Lyndon Rive
Title: President

 

 

 

SOLARCITY CORPORATION,
as Parent

 

By: /s/ Lyndon Rive
Name: Lyndon Rive
Title: Chief Executive Officer

 

 

 

SOLARCITY FINANCE COMPANY, LLC,
  as Servicer

 

 

By: /s/ Seth Weissman
Name: Seth Weissman
Title: President

 

 

 

SOLARCITY FINANCE COMPANY, LLC,
  as Originator

 

By: /s/ Seth Weissman
Name: Seth Weissman
Title: President

 

 

 

SOLARCITY CORPORATION, as Manager

 

By: /s/ Lyndon Rive
Name: Lyndon Rive
Title: Chief Executive Officer

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee

 

By: /s/ Michelle Moeller
Name: Michelle Moeller
Title: Vice President

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as Transition Service Provider

 

By: /s/ Deborah J. Franco
Name: Deborah J. Franco
Title: Vice President

 

 

 

CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent

 

By: /s/ Jason D. Muncy
Name: Jason D. Muncy
Title: Director

 

By: /s/ Erin McCutcheon
Name: Erin McCutcheon
Title: Vice President

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Alternate Purchaser

 

By: /s/ Jason D. Muncy
Name: Jason D. Muncy
Title: Authorized Signatory

 

By: /s/ Erin McCutcheon
Name: Erin McCutcheon
Title: Authorized Signatory

 

 

 

CREDIT SUISSE AG, NEW YORK BRANCH,
as Funding Agent

 

By: /s/ Jason D. Muncy
Name: Jason D. Muncy
Title: Director

 

By: /s/ Erin McCutcheon
Name: Erin McCutcheon
Title: Vice President

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

GIFS CAPITAL COMPANY, LLC
as a Conduit  

 

By: /s/ Thomas J. Irvin
Name: Thomas J. Irvin
Title: Manager

 

 

 

CREDIT SUISSE SECURITIZED PRODUCTS MASTER FUND, LTD.,

as a Non-Conduit Committed Purchaser

 

By: Credit Suisse Asset Management, LLC, in its capacity as investment manager

 

By: /s/ Mark Barres
Name: Mark Barres
Title: Authorized Signatory

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Annex A

Electronic Contract Policy

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

FINAL

 

ELECTRONIC CONTRACT POLICY

 

Table of Contents

 

I.

Overview

 

II.

Form of All Solar Loan Contracts

 

III.

Creation of the Electronic Solar Loan Contracts

 

IV.

“Papering In” - Creation of the Papered-In Solar Loan Contracts

 

V.

Creation of the “Authoritative Copy” and Electronic Obligor Notes

 

VI.

Storage of Solar Loan Contracts

 

VII.

Sale to Issuer and Pledge to the Indenture Trustee

 

VIII.

Audit Trail and Security

 

IX.

Overview of File Storage and Permissions

 

X.

Procedures for Non-Chatteled Obligor Notes

 

Annex IDiagram of Electronic Custodian File Procedures

Annex IISOX/Audit Controls Narrative

 

A-1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

ELECTRONIC CONTRACT POLICY


I.

Overview

SolarCity Finance Company, LLC (the "Originator") intends to originate solar
loans ("Solar Loans") in electronic format in a manner such that (i) the note
and security agreements ("Obligor Notes") constitute "electronic chattel paper"
within the meaning of the UCC and (ii) when communicated to a secured party or
its designated custodian, shall provide (A) such secured party or its designated
custodian with "control" (within the meaning of Section 9-105 of the UCC) and
(B) such secured party with a first perfected security interest in the Obligor
Notes.  The policies outlined herein (this “Electronic Contract Policy”) shall
apply to any Solar Loans originated by the Originator that may, from time to
time, be sold to FTE Solar I, LLC (the "Issuer") and in which a security
interest may be granted to U.S. Bank National Association, as indenture trustee
(in such capacity, the "Indenture Trustee") for the benefit of the holders of
the Issuer's Solar Loan Backed Variable Funding Notes.  Capitalized terms used
herein but not defined shall have the meanings set forth in that certain Note
Purchase Agreement, dated January 9, 2015, by and among the Issuer, the
Originator, SolarCity Corporation, the purchasers from time to time parties
thereto, the Funding Agents and Credit Suisse AG , New York Branch, as
administrative agent (the "Administrative Agent").  

Each Solar Loan will be evidenced by various documents (collectively, a
"Custodian File").  The following items in a Custodian File shall be referred to
herein as the “Solar Loan Contracts”: (i) the Obligor Note, (ii) the Customer
System Sale Agreement, (iii) the associated Truth in Lending Disclosure, (iv)
the Customer Warranty Agreement and (v) any amendments or cancellations of any
of the foregoing.  

Solar Loan Contracts that were processed electronically in accordance with the
provisions of Section III below shall be referred to herein as “Electronic Solar
Loan Contracts”.  Solar Loan Contracts that were created in paper format and
were subsequently converted into an electronic format in accordance with the
provisions of Section IV below are referred to herein as “Papered-In Solar Loan
Contracts”.  

Obligor Notes created electronically in accordance with the provisions of
Section V below shall be referred to herein as “Electronic Obligor Notes”.  Only
Electronic Obligor Notes will be treated as “electronic chattel paper”, as such
term is defined under Article 9 of the UCC.

This Electronic Contract Policy is intended to satisfy the requirements of
Section 9-105 of the UCC which reads as follows:



2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

ELECTRONIC CONTRACT POLICY


§ 9-105. CONTROL OF ELECTRONIC CHATTEL PAPER (see
http://www.law.cornell.edu/ucc/9/9-105).

(a) [General rule: control of electronic chattel paper.] A secured party has
control of electronic chattel paper if a system employed for evidencing the
transfer of interests in the chattel paper reliably establishes the secured
party as the person to which the chattel paper was assigned.

(b) [Specific facts giving control.] A system satisfies subsection (a) if the
record or records comprising the chattel paper are created, stored, and assigned
in such a manner that:

(1) a single authoritative copy of the record or records exists which is unique,
identifiable and, except as otherwise provided in paragraphs (4), (5), and (6),
unalterable;

(2) the authoritative copy identifies the secured party as the assignee of the
record or records;

(3) the authoritative copy is communicated to and maintained by the secured
party or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the
authoritative copy can be made only with the consent of the secured party;

(5) each copy of the authoritative copy and any copy of a copy is readily
identifiable as a copy

that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as
authorized or unauthorized.

Under UCC Sections 9-105 and 9-330(b), to provide the Indenture Trustee and
Administrative Agent with positive assurance of a first priority perfected
security interest in the Electronic Obligor Notes, the Issuer must give
“control” (within the meaning of 9-105 of the UCC) to the Custodian, on behalf
of the Indenture Trustee, by complying with Section 9-105 of the UCC.

This involves two principal elements:

 

1.

the creation of a “single authoritative copy” of the chattel paper; and

 

2.

providing the secured party with “control” of the “single authoritative copy”.

a.

The existence of a single authoritative copy.

 

(1)

Compliance with UCC Section 9-105(b)(1).  As described in further detail in
Sections II and V below:

 

·

Originator creates a unique authoritative copy by electronically embedding each
Contract Original with a unique GUID (as defined in Section V.a.2.i below) which
statistically makes that version unique as no other Electronic Obligor Note will
have the same GUID.

 

·

The Contract Original is identifiable as the authoritative copy because:

 

o

only one electronic copy of each Electronic Obligor Note will be watermarked as
the “original” for purposes of Article 9 of the UCC;

 

o

it is the only electronic copy with a GUID incorporated in the Electronic
Obligor Note;

 

o

there will be an automatic, unalterable data entry added to the Original
Database (defined in Section VII.a below)  that records the creation of the
Contract Original, including linking the Contract ID to the applicable GUID
incorporated into the Electronic Obligor Note; and

 

o

the Contract Original will be watermarked with:

 

§

the GUID; and

 

§

a notation below the GUID stating “This Note and Security Agreement is the
original for purposes of Article 9 of the Uniform Commercial Code.”

 

o

any electronic back-up copies of the Contract Original will either be
electronically marked or otherwise held so that at all times such back-up copies
will be distinguishable from the Contract Original.

 

(2)

Compliance with UCC Section 9-105(b)(5).  Any Contract Copy (as defined in
Section V.a.1 below) of the Electronic Obligor Note will be readily identifiable
as a copy, and not the Contract Original, because:

3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

ELECTRONIC CONTRACT POLICY


 

·

each Electronic Obligor Note bears an unalterable legend informing that such
document is a copy unless such document is expressly marked as the “Original”;

 

·

each Contract Copy is unalterably, electronically watermarked “Copy” on each
page thereof and such watermark may not be removed;

 

·

any electronic back-up copies of the Contract Original will either be
electronically marked or otherwise held so that at all times such back-up copies
will be distinguishable from the Contract Original.

 

(3)

Compliance with UCC Section 9-105(b)(6).  Any amendment to an Electronic Obligor
Note will be easily identified as authorized because such amendment will be
subjected to the same Electronic Custodian File Procedures applied to the
Electronic Obligor Note.

b)

“Control” by Indenture Trustee or Custodian

 

(1)

Compliance with UCC Section 9-105(b)(1).  The Contract Original will be
unalterable by the Originator and Issuer because:

 

·

once created, the Contract Original will initially be stored in Originator’s
secure site (Dark Matter) where no Originator employee will have access,
including read access, to the file; and

 

·

it will be encrypted with a Hash Value (as defined in Section V.a.2.ii below)
that makes it possible, through encryption procedures, to verify that the data
is the same and has not been altered.  

 

(2)

Compliance with UCC Section 9-105(b)(2).  The Contract Original will expressly
identify Custodian (for the benefit of the Indenture Trustee) as the holder of
the Contract Original following the pledge of such Contract Original to the
Indenture Trustee in connection with a financing draw.  This is accomplished
through electronic identification of each of the Custodian and Indenture Trustee
in the Original Database entry associated with the Contract Original.

 

(3)

Compliance with UCC Section 9-105(b)(3). The Originator will initially hold the
Contract Original in its secure Dark Matter site.  The Contract Original will be
communicated to the Custodian immediately following the transfer of the related
Electronic Obligor Note to the Issuer and upon the pledge of such Electronic
Obligor Note to the Indenture Trustee by transferring the Contract Original to
the related Issuer File Folder held on the Secure ECP Site (each term as defined
in Section VII.a.3 below).  At such time, the Custodian, on behalf of the
Indenture Trustee, will have sole access and permissions with respect to such
Contract Original.

 

II.

Form of all Solar Loan Contracts

[***]

III.

Creation of the Electronic Solar Loan Contracts

[***]

IV.

“Papering In” – Creation of the Papered-In Solar Loan Contracts

[***]

V.

Creation of the “Authoritative Copy” and Electronic Obligor Notes

4

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

ELECTRONIC CONTRACT POLICY


[***]

 

VI.

Storage of Solar Loan Contracts

[***]

VII.

Sale to the Issuer and Grant of Security Interest to the Indenture Trustee

[***]

VIII.

Audit Trail, Security and Back up Files.

[***]

IX.

Overview of File Storage and Permissions

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

X.

Procedures for Non-Chatteled Obligor Notes

[***]

 

5

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

ELECTRONIC CONTRACT POLICY

 

Annex I[***]

6

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

ELECTRONIC CONTRACT POLICY


 

Annex II

Committee Sox Controls Narrative

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

ELECTRONIC CONTRACT POLICY


 



[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.